[Cite as In re J.C., 2021-Ohio-1476.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   MONROE COUNTY


                                        IN THE MATTER OF:

                                         J.C. III, B.R., F.R.,

                                    DEPENDENT CHILDREN.




                        OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MO 0012


                                 Civil Appeal from the
             Court of Common Pleas of Monroe County, Ohio, Juvenile Division
                               Case No. 2018 DNA 5633

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                            JUDGMENT:
                                              Affirmed.


 Atty. James L. Peters, Monroe County Prosecutor, Atty. Jamie Riley Pointer, Assistant
 Prosecutor, 101 North Main Street, Room 15, P.O. Box 430, Woodsfield, Ohio 43793-
 0430, for Plaintiff-Appellee and

 Atty. Rhonda Santha, 6401 State Route 534, West Farmington, Ohio 44491, for
 Defendant-Appellant.
                                                                                          –2–


                                   Dated: April 14, 2021


 D’APOLITO, J.

       {¶1}   Appellant, S.K. (“Mother”) appeals the judgment entry of the Monroe County
Court of Common Pleas, Juvenile Division, granting legal custody of the child, J.C. III (son
- d.o.b. 11/19/12) to his paternal grandparents, and permanent custody of the children,
B.R. (son - d.o.b. 5/13/14) and F.R. (daughter - d.o.b. 6/22/15) to the Monroe County
Department of Job and Family Services (“DJFS” or “agency”). For the following reasons,
the judgment entry of the juvenile court is affirmed.

                                            LAW

       {¶2}   A parent’s right to raise his or her child is an essential and basic civil right.
In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). However, the government
has authority to enact laws allowing an agency to intervene to protect children. See In re
C.F., 113 Ohio St.3d 73, 2007-Ohio 1104, ¶ 28, 862 N.E.2d 816. Therefore, a parent
may lose custody of a child to a non-parent if a court finds the parent unsuitable. In re
Perales, 52 Ohio St.2d 89, 369 N.E.2d 1047 (1977), syllabus.
       {¶3}   Accordingly, in child custody proceedings between a parent and nonparent,
a court may not award custody to the nonparent “without first determining that a
preponderance of the evidence shows that the parent abandoned the child; that the
parent contractually relinquished custody of the child; that the parent has become totally
incapable of supporting or caring for the child; or that an award of custody to the parent
would be detrimental to the child.” Id.; In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-
7208, 781 N.E.2d 971, syllabus. A preponderance of the evidence is evidence which is
of greater weight or more convincing than the evidence which is offered in opposition to
it. In other words, evidence that, as a whole, shows that the fact sought to be proved is
more probable than not, or evidence that is more credible and convincing to the mind.
JAD Rentals of Youngstown, LLC v. Cox, 7th Dist. Mahoning No. 19 MA 0096, 2021-
Ohio-304, ¶ 20.
       {¶4}   In the absence of a non-parent seeking custody, R.C. 2151.414 sets out
specific findings a court must make before granting an agency’s motion for permanent


Case No. 20 MO 0012
                                                                                          –3–


custody of a child. In re C.F., supra, ¶ 22. First, an agency that seeks permanent custody
of a child bears the burden of proving that one or more of the conditions in R.C.
2151.414(B)(1)(a) through (e) applies.
       {¶5}   R.C. 2151.414(B)(1)(d) reads, in its entirety:

       The child has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period, or the child has been in
       the temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a consecutive
       twenty-two-month period and, as described in division (D)(1) of section
       2151.413 of the Revised Code, the child was previously in the temporary
       custody of an equivalent agency in another state.

There is no dispute that the children have been in the temporary custody of the DJFS for
at least twelve months of a consecutive twenty-two-month period.
       {¶6}   Next, the agency bears the burden of proving by clear and convincing
evidence that the grant of permanent custody is in the child's best interest. In re B.C., 141
Ohio St.3d 55, 2014-Ohio-4558, 21 N.E.3d 308, ¶ 26. R.C. 2151.414(D)(1) sets out a
nonexhaustive list of factors the court must consider, and the court is encouraged but not
required to address the factors relevant to the decision. R.C. 2151.414(D)(1) reads, in
pertinent part:

       In determining the best interest of a child * * *, the court shall consider all
       relevant factors, including, but not limited to, the following:

       (a) The interaction and interrelationship of the child with the child's parents,
       siblings, relatives, foster caregivers and out-of-home providers, and any
       other person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through the
       child's guardian ad litem, with due regard for the maturity of the child;

       (c) The custodial history of the child * * *;


Case No. 20 MO 0012
                                                                                              –4–


         (d) The child's need for a legally secure permanent placement and whether
         that type of placement can be achieved without a grant of permanent
         custody to the agency;

         (e) Whether any of the factors in divisions (E)(7) to (11) of this section apply
         in relation to the parents and child.1

         {¶7}   Clear and convincing evidence is that amount of proof which can “produce
in the mind of the trier of facts a firm belief or conviction as to the facts sought to be
established.” In re Adoption of Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985),
quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of
the syllabus. The standard “does not mean clear and unequivocal.” Cross, 161 Ohio St.
at 477. The clear and convincing standard requires more than the preponderance of the
evidence standard but less than the beyond a reasonable doubt standard applicable to
criminal cases. Id. A juvenile court is not required to make specific findings as to each
best interest factor; rather, the juvenile court need only indicate that it considered the
factors set forth in R.C. 2151.414(D)(1). Matter of D.F., 7th Dist. Noble No. 16 NO 0439,
2017-Ohio-2711, ¶ 38-39.
         {¶8}   A determination of legal custody by the juvenile court will only be reversed
for an abuse of discretion. In re C.A.C.J., 7th Dist. Belmont No. 18 BE 0010, 2018-Ohio-
4501, ¶ 7. The same is true with respect to the juvenile court's decision with respect to a
motion for permanent custody. In re C.F., supra, ¶ 48. An abuse of discretion occurs if
the court's decision is unreasonable, arbitrary or unconscionable; it involves more than



1The   factors in R.C. 2151.414(E)(7) through (11), which are referred to in R.C. 2151.414(D)(1)(e),
involve a parent having been convicted of or pleaded guilty to specific criminal offenses against
the child, the child's sibling, or another child who lived in the parent's household; a parent
withholding medical treatment or food from the child; a parents repeatedly placing the child at
substantial risk of harm because of alcohol or drug abuse; a parent abandoning the child; and a
parent having had parental rights as to the child's sibling involuntarily terminated. None of the
R.C. 2151.414(E)(7) through (11) factors are relevant here.



Case No. 20 MO 0012
                                                                                         –5–


an error of judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140
(1983).
        {¶9}    Further, as “[c]ustody issues are some of the most difficult and agonizing
decisions a trial judge must make,” the trial court is given “wide latitude in considering all
the evidence.” Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997). We
must presume that the trial court’s findings are correct because the trial court is “best able
to view the witnesses and observe their demeanor, gestures and voice inflections, and
use these observations in weighing the credibility of the proffered testimony.” Seasons
Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). Therefore,
deferential review in a child custody determination is especially crucial “where there may
be much evident in the parties’ demeanor and attitude that does not translate to the record
well.” Davis at 419.

                          FACTS AND PROCEDURAL HISTORY

        {¶10} On February 20, 2020, DJFS filed motions seeking an order granting
permanent custody as to B.R. and F.R. to DJFS, and legal custody as to J.C. III to his
paternal grandparents, J.C. and A.C, or, in the alternative, permanent custody of J.C. III
to the agency. On July 17, 2020, the Guardian Ad Litem (“GAL”) filed a motion seeking
an order granting permanent custody of all of the children to DJFS. At the hearing on the
motions conducted on July 24, 2020, the juvenile court accepted the testimony of five
witnesses, Jessica Murphy, a social service worker at DJFS, A.C., J.C. III’s paternal
grandmother, S.E., the children’s foster mother, Chelsea Bone, the GAL, and J.C. II, J.C.
III’s father.
        {¶11} At the time of the hearing, all three of the children were living with the same
foster parents, S.E. and St. E. J.C. III and B.R. were placed with the foster parents on
July 18, 2019, roughly a year before the hearing. F.R. was originally placed in a foster
home separate from her brothers, but was reunited with them when she was placed with
S.E. and St. E on January 30, 2020, roughly seven months before the hearing. (Tr., 87.)
        {¶12} Mother did not attend the hearing. Her counsel explained prior to the
commencement of testimony that Mother, who was residing in Steubenville, had “car




Case No. 20 MO 0012
                                                                                          –6–


trouble” and she was “attempting to get her [sic] as quickly as possible.” (7/24/20 Hearing
Tr., 5.)
           {¶13} When the juvenile court asked Mother’s counsel if she was aware of
Mother’s estimated time of arrival, Mother’s counsel responded, “I do not, but she is
coming from Steubenville, so it might be a little lengthy.” The trial court replied, “All right.
I am going to go ahead and proceed. This has been scheduled for a long time. And so I
am going to go ahead and proceed.” (Tr., 6.) The juvenile court appears to be referring
to the fact that the hearing on the motions was originally scheduled for April 24, 2020,
and was continued twice, to June 6, 2020 and then July 24, 2020 due to COVID-19
restrictions.
           {¶14} Mother’s counsel did not call any witnesses at the hearing. At the conclusion
of the hearing, in recognition of Mother’s failure to appear, the juvenile court remarked
that “everybody in this room is aware of her background, and her upbringing as well, and
basically she has never been provided the tools that she needed to adequately address
the issues these children have.” (Tr., 223.)
           {¶15} According to the judgment entry dated August 3, 2020, Mother contacted
her counsel at 7:00 a.m. on the day of the hearing, which was scheduled for 9:00 a.m.
Mother stated that she “was in Steubenville (two hours away) and was having car trouble.”
(8/3/2020 J.E., p. 2). When the hearing concluded at 12:30 p.m., Mother still had not
appeared.
           {¶16} The juvenile court observes in the judgment entry that no motion for
continuance of the hearing was made by Mother’s counsel, but that the juvenile court
would have denied any such motion based upon Mother’s failure to appear for scheduled
court appearances in the past.         The juvenile court did not memorialize Appellant’s
previous nonappearances in the judgment entry. According to the pro se notice of appeal,
Mother’s counsel was aware one week prior to the hearing that Mother was unable to
attend the hearing due to transportation issues.
           {¶17} Despite the fact that B.R. and F.R. share the same surname, they have
different fathers. Neither B.R.’s father, D.A., nor F.R.’s father, Sh. E, was actively involved
in his child’s life during the pendency of the juvenile proceedings or participated in the
case plan formulated by DJFS.



Case No. 20 MO 0012
                                                                                       –7–


        {¶18} Although F.R. was initially placed with Sh. E., he chose to leave the state
roughly seven days later. As a result, DJFS took F.R. into custody. Although Sh. E.
repeatedly requested that F.R. be placed in his care, he failed to fulfill service provider
records requests or complete a mental health assessment required by DJFS. (Tr., 10-
11.)
        {¶19} The only inquiry received by Murphy regarding B.R. was a request by D.A.
through a Defiance County homeless service representative.             The representative
explained that D.A.’s interest in custody of B.R. was based on a contingency that D.A.
could only acquire housing through the homeless service if a minor was living with him.
(Tr., 9.)
        {¶20} At the time the hearing was conducted, J.C. III’s father, J.C. II was
incarcerated for a probation violation, but he expressed his intention to regain custody of
J.C. III upon his projected release date in January of 2021. During his incarceration, J.C.
II maintained weekly contact via telephone with J.C. III.
        {¶21} The children were removed from Mother’s care on October 11, 2018.
According to the ex parte emergency shelter care order, Mother’s landlord entered the
home to conduct an inspection after the home had been sold. The landlord reported
deplorable and unsanitary conditions in the home to DJFS. When representatives from
DJFS arrived, they discovered squalor, moldy food in the sink, a filthy toilet, and insect
infestation in the beds.
        {¶22} Mother reported that the children had been staying with J.C. II, but that they
were at the home of M.B., Mother’s aunt, at the time DJFS arrived. Mother had previously
been forbidden from taking the children to M.B.’s home due to a roach infestation. As a
consequence, the children were physically removed from M.B.’s house.
        {¶23} When the children were removed from Mother’s care, they were between
the ages of three and five. None of the children were toilet-trained. (Tr., 34-37.) Murphy
testified that the children were hyperactive, non-verbal, and demonstrated developmental
delays, which indicated a need of counseling and speech therapy. (Tr., 31, 36.) For
instance, C.J. III, who was roughly one month short of his sixth birthday, made a “clicking
noise” in lieu of words when he interacted with DJFS employees. (Tr., 37.) S.E. testified
that B.R., who was five years of age, was like an infant when he was placed with her.



Case No. 20 MO 0012
                                                                                     –8–


With the sole exception of feeding himself, he was incapable of self-care. Murphy
explained that she had consistently encouraged Mother to seek counseling and therapy
for the children, to no avail. Four-year-old F.R.’s physical hygiene was poor, and she had
an open abrasion on her forehead. (Tr., 30.)
         {¶24} On October 12, 2018, a complaint was filed alleging dependency and
neglect. At a pretrial hearing on October 23, 2018, Mother stipulated to the dependency
count and the neglect count was voluntarily dismissed by DJFS. Temporary custody of
the boys was awarded to J.C. II, and temporary custody of F.R. was awarded to DJFS.
         {¶25} Around that same time, Murphy established a case plan for Mother. The
case plan was relatively simple, it required that she obtain appropriate housing, maintain
a safe and sanitary home, and attend parenting classes in order to regain custody of her
children.
         {¶26} Roughly one year later, Murphy added a mental health assessment to the
case plan. She testified at the hearing that the assessment had not been completed. (Tr.,
19.) However, a Mental Services Summary Report dated June 10, 2020, establishes that
Mother was evaluated by a therapist with Coleman Professional Services in Jefferson
County. The report is attached to the July 17, 2020 correspondence from Appellee’s
counsel to the other parties in this case. The report states that Mother had a diagnostic
assessment on June 5, 2020 and that her attitude and performance were excellent. The
only additional information provided is that Mother was cooperative and friendly and
intended to continue individual counseling. Because the hearing on the motions was
conducted one-week after the report was sent to the parties, Murphy was likely unaware
of it.
         {¶27} On January 7, 2019, the juvenile court granted an emergency ex parte
motion filed by the GAL to remove the boys from J.C. II’s care based on injuries sustained
by B.R. In a judgment entry dated January 29, 2019, Mother and J.C. II stipulated to
DJFS’s temporary custody of all three of the children.
         {¶28} Although the accusation of abuse was not substantiated by a medical
examination, the juvenile court was notified a few months later that J.C. II had been
charged with a drug-related parole violation and that he anticipated the imposition of a
six-month jail sentence. Because Mother had yet to secure adequate housing, temporary



Case No. 20 MO 0012
                                                                                        –9–


custody of the boys was continued with DJFS on May 7, 2019. Mother completed
parenting classes in May of 2019. (Tr., 15.)
        {¶29} According to Murphy’s testimony, housing was a habitual problem for
Mother throughout the pendency of the juvenile court proceedings. She changed her
residence roughly five times – two residences of her own, and three belonging to
boyfriends – during the twenty-one months between the establishment of the original case
plan and the hearing.     When Murphy conducted visits of several of the foregoing
residences, she discovered that the homes were in complete disarray, had bug
infestations, and would not provide a stable, safe living environment for the children. (Tr.,
16, 27.)
        {¶30} Murphy conceded that it was very difficult for Mother to find appropriate
housing in Monroe County. Murphy testified that she “helped [Mother] look for housing for
months.” (Tr., 67.) As a consequence, DJFS provided financial assistance to Mother,
which allowed her to obtain housing in Belmont County in the fall of 2019. During that
time, she briefly regained custody of F.R. only, from 8/2/19 to 9/19/19, because the
residence was not large enough to accommodate all three of the children. F.R. was
returned to the temporary custody of DJFS due to Mother’s accusations of sexual abuse
of F.R. against her boyfriend, S.O. (Tr., 15.)
        {¶31} Mother was evicted from the Belmont County residence based on her failure
to pay the rent. The only rental payment made on the home was made by DJFS. DJFS’s
last home visit with Mother was at the Belmont County residence in September of 2019.
(Tr., 64.)
        {¶32} Mother informed Murphy at a juvenile court hearing in January of 2020 that
Mother was residing in Steubenville with relatives of a boyfriend, R.J. and that she
intended to move into an apartment on Linden Avenue. (Tr., 60-61.) Mother provided
authorization via Facebook Messenger to Murphy to perform a background check on R.J.,
however Murphy informed Mother that R.J. must appear for a face-to-face interview at
DJFS.
        {¶33} DJFS shut down its offices due to the COVID-10 pandemic in March of
2020. (Tr., 68.) A notice of the hearing on the motions originally set for April 24, 2020,




Case No. 20 MO 0012
                                                                                       – 10 –


which was sent by the juvenile court to the Linden Avenue address, was returned to the
juvenile court and marked “undeliverable.” (Dkt. #196.)
       {¶34} On April 23, 2020, Mother reported that she was in the process of arranging
the utilities connections at the Linden address. (Tr., 62.) Murphy testified that she had
communicated with Mother several times to arrange a home visit at the Linden residence
to no avail. Murphy further testified that “driving to Steubenville on an off chance that
[Mother] is there is not something that [DJFS] has the means to do.” (Tr., 64.)
       {¶35} As a consequence, Murphy asked a representative from the child services
department in Jefferson County to conduct a safety evaluation of the Linden address.
Although a child services representative from Jefferson County went to the residence and
engaged in a face-to-face visit with Mother, the representative did not conduct the safety
evaluation. (Tr., 66.)
       {¶36} Murphy left DJFS in May of 2020 on maternity leave. (Tr., 66.) However,
Murphy testified that her supervisor would have conducted the safety check on the
Steubenville    residence   in   Murphy’s   absence,    but   Mother’s    electronic    mail
communications, “which [Mother] had consistently done for a very long time” ended in
April of 2020. (Tr., 62, 69.) Murphy stated that Mother had continuous involvement with
DJFS long before the initiation of the above-captioned case and was well-aware of her
obligation to maintain contact with the agency. (Tr., 68.)
       {¶37} According to Murphy, Mother reported that she had nine jobs in the twenty-
one months between the establishment of the case plan and the hearing. Although
employment was not an expressed goal in the case plan, it was significant as it facilitated
Mother’s ability to obtain and maintain a residence for the children. Murphy testified that
she got “a lot of conflicting information” from Mother and could not confirm her alleged
employment, with the exception of paystubs provided by Mother when the children were
originally taken into custody by DJFS. (Tr., 20-21.)
       {¶38} From September of 2019 to the date of the hearing, Mother had no face-to-
face contact with representatives of DJFS, with the exception of two supervised visits at
the Agency with the children. (Tr., 16.) Murphy testified that she made numerous
telephone requests of Mother to maintain regular face-to-face contact with DJFS in order
to work the case plan. However, telephone calls frequently went unanswered, or Mother



Case No. 20 MO 0012
                                                                                        – 11 –


scheduled visits then asserted that work conflicts or “car trouble” prohibited her from
attending the meetings. (Tr., 17.) Murphy explained that Mother maintained electronic
mail or Facebook Messenger contact, but “that’s not adequate enough to work a case
plan with someone.” On the occasions when Murphy communicated with Mother, Mother
did not initiate conversations about the children. (Tr., 19, 70-71.)
       {¶39} In the twenty-one months between the establishment of the case plan and
the hearing, Mother visited with the boys eight times, F.R. four times, and all three of the
children as a group four times. (Tr., 21-22.) Although the boys’ foster parents lived
roughly two and a half hours from DJFS, Murphy encourage Mother to schedule visits at
the agency. Murphy testified that Mother’s visits with the children were “hit or miss.” (Tr.,
18.) S.E. testified that she invited Mother to attend the children’s mental health
appointments, and, on two occasions, scheduled the appointments based on Mother’s
schedule, but Mother did not attend. (Tr., 143.)
       {¶40} Mother had three supervised visits at the agency with the children since July
of 2019 – in August and September of 2019, and February of 2020. (Tr., 140-141.) As of
the date of the hearing, Mother had not requested visitation with the children since her
last supervised visit on February 26, 2020.
       {¶41} Mother brought her boyfriends to the visits, and she was accompanied by
other men as well. Mother asked if the men could join her and the children in the visitation
room, despite the fact that she had been told that a face-to-face meeting at DJFS was
required for anyone who wanted to participate prior to the supervised visitation. (Tr., 76.)
       {¶42} S.E. testified that F.R. did not recognize Mother at the February 26, 2020
visit. J.C. III was overcome with emotion when he saw Mother. He “curled up in a ball and
put his face down.” (Tr., 23.) Mother calls J.C. III by a nickname that J.C. III does not like,
and despite the suggestion that J.C. III would be more amenable to joining Mother in the
visitation room if she stopped using the nickname, she persisted. (Tr., 22.) J.C. III refused
to go to the visitation room with Mother until S.E. assured him that she would return to
DJFS in an hour and he would return home with her. (Tr., 24.)
       {¶43} Mother argues in her appellate brief that she visited the children regularly
until the COVID-19 outbreak. She asks us to take judicial notice of statewide shutdown
of state agencies and local businesses that occurred in the wake of the pandemic in



Case No. 20 MO 0012
                                                                                     – 12 –


March of 2020. The only evidence in the record regarding the agency’s COVID-19
protocol is that the agency ceased face-to-face contact in March of 2020, but that the
agency continued verbal and e-mail communications.
       {¶44} Mother argues that, in lieu of actual visits or telephone calls, she relied on
recorded messages sent through a social media application called “Marco Polo.” The
recorded messages were sent with no set schedule, some were sent weekly while others
were sent twice in one week. Typically, when more than one message was received in
one week, no messages were sent for the following couple of weeks.
       {¶45} According to S.E.’s testimony, the children are high-energy and it is difficult
for them to sit through the brief video messages, which typically contained the same
limited content. Although the children were interested in communicating with Mother in
the beginning, after lengthy periods with no contact, “that bond went away.” (Tr., 147.)
S.E. testified that the children have lost their connection to Mother, and now call her by
her first name. (Tr., 137-138, 147.) S.E. further testified that the children “don’t care”
about the videos. (Tr., 1388.)
       {¶46} S.E. regularly explains to the children that she and St. E. are not their
biological parents, and she initially discouraged the children from calling them “Mommy”
and “Daddy.” However, after the supervised visit at the agency in September of 2019,
J.C.III. began calling them “Mommy” and “Daddy.” (Tr., 140.) J.C. III refers to both St. E.
and J.C. III as “Daddy,” and explains that he has two daddies. (Tr., 143.) B.R. began
referring to the foster parents as “Mommy” and “Daddy” in step with J.C. III. F.R. has
called the foster parents “Mommy” and “Daddy” from the day that she was placed with
them. (Tr., 155.)
       {¶47} Murphy testified that the children are thriving in their foster home. At the
time of the hearing, both boys were toilet-trained and attending elementary school. They
each have an IEP, are on medication management, and receive counseling and speech
therapy. (Tr., 34-35, 37-38.) F.R.’s verbal and social skills were improved and she was
“a lot calmer.” (Tr., 30.) All of the children are able to focus.
       {¶48} S.E. testified that F.R., who was initially aggressive with other children, is
displaying compassion toward them, which S.E. attributed to the security that F.R. derives
from the foster home. (Tr., 119.) B.R., who was non-verbal and incapable of dressing



Case No. 20 MO 0012
                                                                                         – 13 –


himself, is able to dress himself and express himself, occasionally in sentences. He was
also prescribed “heavy medication” when he arrived at the foster home, but has been
weaned from that medication and is now capable of managing his emotions. (Tr., 122.)
       {¶49} J.C. III was non-verbal and exhibited fear and anger when he was first
placed with the foster parents. S.E. testified that J.C. III frequently took toys and trinkets
and hid them, and had to be first in line for everything for fear of being forgotten. (Tr., 127-
129.) He had a “complete meltdown” at shower and bath time. (Tr., 128.) J.C. III bathes
and dresses himself and his communication skills are improving. Although S.E. still
struggles to understand J.C. III, she attributed his communication problem to his
excitement in expressing himself, rather than the developmental delays suffered by B.R..
(Tr., 131.) S.E. characterized J.C. III as “very smart.”
       {¶50} Murphy testified that J.C. III was happy and content during his supervised
visits with his paternal grandparents at DJFS. (Tr., 48, 86.) A.C., J.C. III’s paternal
grandmother, testified that she and J.C. III’s paternal grandfather have had regular
weekend-long visits with J.C. III in their home since June. (Tr., 103.) They have dedicated
a room in their three-bedroom trailer to J.C. III and signed a statement of understanding,
which outlines their responsibilities when J.C. III is in their care. (Tr., 100.)
       {¶51} At the time of the hearing, J.C. III’s paternal grandparents had custody of
another one of their grandchildren, an eleven-year-old girl. A.C. planned to make
arrangements for therapy and counseling at the same hospital where her granddaughter
receives those services. (Tr., 101.) A.C. testified that J.C. III is very talkative and she can
understand roughly 80% of his verbal communication. When she struggles to understand
him, they “figure it out.” (Tr., 104.)
       {¶52} The GAL recommended that all three of the children should be placed in the
permanent custody of DJFS. The GAL expressed grave concern over any division of
custody due to the fact that the brothers have never been separated. She also cited the
strong bond that had developed between J.C. III and the foster parents. The GAL
conceded that she had not seen J.C. III interact with his paternal grandparents and had
no reason to question their affection or ability to care for him. (Tr., 190, 195.)
       {¶53} At the hearing, the juvenile court expressed an inclination to grant
permanent custody of J.C. III to DJFS, in order to keep the siblings together and maintain



Case No. 20 MO 0012
                                                                                           – 14 –


the existing bond between J.C. III and the foster parents. However, the juvenile court
recognized the statutory duty to grant legal custody to a relative instead of DJFS. The
juvenile court further observed that legal custody was the least restrictive alternative
available, as it would not foreclose J.C. II’s ability to regain custody of his son in the future.
       {¶54} In the August 3, 2020 judgment entry, the juvenile court predicated the
termination of Mother’s parental rights on the “overwhelming” evidence in the record of
her failure to comply with the case plan, failure to provide adequate housing, failure to
maintain a clean and safe environment, failure to visit with the children, and failure to
participate in both the case plan and the above-captioned legal proceeding. (8/3/2020
J.E., p. 3). The juvenile court predicated the award of legal custody of J.C. III to his
paternal grandparents on R.C. 2151.414(D)(1)(d), which requires the juvenile court to
consider “[t]he child’s need for a legally secure permanent placement and whether that
type placement can be achieved without a grant of permanent custody.”
       {¶55} Further, R.C. 2151.414(D)(2) reads, in relevant part:

       (2) If all of the following apply, permanent custody is in the best interest of
       the child, and the court shall commit the child to the permanent custody of
       a public children services agency or private child placing agency:

       ***

       (d) Prior to the dispositional hearing, no relative or other interested person
       has filed, or has been identified in, a motion for legal custody of the child.

       {¶56} This timely appeal followed.

                             ASSIGNMENT OF ERROR NO. 1

       APPELLANT’S         RIGHT      TO    THE    EFFECTIVE        ASSISTANCE        OF
       COUNSEL WAS DENIED BY COUNSEL’S FAILURE TO REQUEST A
       CONTINUANCE OF THE PERMANENT CUSTODY HEARING UNTIL
       APPELLANT’S PRESENCE COULD BE SECURED.




Case No. 20 MO 0012
                                                                                       – 15 –


        {¶57} Mother’s first assignment of error challenges her trial counsel’s failure to
request a continuance of the July 24, 2020 hearing. Ineffective assistance of counsel
involves a demonstration of deficient performance by counsel in that counsel's
performance fell below an objective standard of reasonable representation and prejudice,
which involves a reasonable probability the result would have been different but for
counsel's errors that deprived the defendant of a fair trial. In re K.E., 7th Dist. Mahoning
No. 17 MA 0144, 2018-Ohio-3100, ¶ 19, citing State v. Montgomery, 148 Ohio St.3d 347,
2016-Ohio-5487, 71 N.E.3d 180, ¶ 82 (2016).
        {¶58} However, the juvenile court anticipated the possibility of an appeal based
on trial counsel’s failure to request a continuance and stated on the record that he would
have overruled such a motion had it been made. As a consequence, Mother argues, in
the alternative, that the juvenile court abused its discretion.
        {¶59} “The determination whether to grant a continuance is entrusted to the broad
discretion of the trial court.” State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-791, 842
N.E.2d 996, ¶ 147, citing State v. Unger, 67 Ohio St.2d 65, 423 N.E.2d 1078 (1981),
syllabus; accord State v. Myers, 154 Ohio St.3d 405, 2018-Ohio-1903, 114 N.E.3d 1138,
¶ 92.    In this context, an abuse of discretion is an “unreasonable, arbitrary, or
unconscionable use of discretion, or * * * a view or action that no conscientious judge
could honestly have taken.” State v. Kirkland, 140 Ohio St.3d 73, 15 N.E.3d 818, 2014-
Ohio-1966, ¶ 67, quoting State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-4493, 894
N.E.2d 671, ¶ 23.
        {¶60} A trial court that is considering a motion to continue should “[w]eigh[ ]
against any potential prejudice to a defendant * * * concerns such as a court’s right to
control its own docket against the public’s interest in the prompt and efficient dispatch of
justice.” Unger, 67 Ohio St.2d at 67, 423 N.E.2d 1078. A court also should consider:

        the length of the delay requested; whether other continuances have been
        requested and received; the inconvenience to litigants, witnesses, opposing
        counsel and the court; whether the requested delay is for legitimate reasons
        or whether it is dilatory, purposeful, or contrived; whether the defendant
        contributed to the circumstance which gives rise to the request for a



Case No. 20 MO 0012
                                                                                        – 16 –


       continuance; and other relevant factors, depending on the unique facts of
       each case.

Id. at 67-68; accord State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d
996, ¶ 147; State v. Jordan, 101 Ohio St.3d 216, 2004-Ohio-783, 804 N.E.2d 1, ¶ 45.
Additionally, with respect to the continuance of juvenile court hearings, Juv.R. 23 provides
that “[c]ontinuances shall be granted only when imperative to secure fair treatment for the
parties.”
       {¶61} Appellee argues that the juvenile court did not abuse its discretion in
denying the potential motion for a continuance. Appellee alleges in its brief that Mother
failed to appear for other hearings in the case, without identifying the hearings at which
Mother failed to appear. Having reviewed the record, we note that none of the journal
entries reflect Mother’s failure to appear at a hearing. However, the January 2, 2020
journal entry, which memorialized J.C. III’s paternal grandparents as a potential kinship
placement, reads, in pertinent part, “Mother’s whereabouts are unknown.”
       {¶62} In the pro se notice of appeal, Mother states that her trial counsel was aware
of her inability to attend the hearing one week prior to the hearing. She writes, “On July
24, 2020, I was unable to make it to the court hearing due to vehicle issues, and I was
unable to find someone to bring me. My lawyers [sic] office had known for over a week
before the court hearing.”
       {¶63} Mother was on notice as of May 11, 2020 that the hearing was continued to
July 24, 2020. She had over two months to arrange transportation to the hearing. Even
assuming that she did not have the use of her personal automobile, her statement in the
notice of appeal establishes that she knew about her transportation problem a full week
in advance of the hearing, but did not make alternative arrangements to appear.
       {¶64} Further, the juvenile court was in the best position to adjudge Mother’s
credibility as to her failure to appear. Based on Murphy’s testimony that Mother commonly
scheduled appointments with the children, then cancelled at the last minute due to alleged
transportation problems, we find that the juvenile court did not act arbitrarily in refusing to
continue the hearing.
       {¶65} While we are cognizant that Mother’s failure to maintain contact with DJFS
coincided with the onset of the pandemic, we find that the exigencies resulting from the


Case No. 20 MO 0012
                                                                                     – 17 –


COVID-19 restrictions did not prevent her from maintaining contact with the agency or
her children, or attending the hearing. As a consequence, we find that the juvenile court
did not abuse its discretion is declining to reschedule the hearing, and, therefore,
Appellant’s first assignment of error has no merit.

                            ASSIGNMENT OF ERROR NO. 2

        TRIAL COURT’S FINDING OF CLEAR AND CONVINCING EVIDENCE IN
        PERMANENT CUSTODY CASE WHICH TERMINATED APPELLANT’S
        PARENTAL RIGHTS WAS AGAINST THE MANIFEST WEIGHT OF THE
        EVIDENCE.

        {¶66} As previously stated, we review the juvenile’s court’s decision awarding
permanent custody of B.R. and F.R. for an abuse of discretion. In re C.F., supra, ¶ 48. In
her second assignment of error, Appellant contends that the COVID-19 pandemic
prohibited her from face-to-face meetings with her children, and, as a consequence, she
was relegated to exchanging videos with the children, which she did with regularity since
the outbreak in February of 2020. She further alleges that she has maintained the same
residence on Linden Avenue in Steubenville since April of 2020, but Murphy failed to visit
the residence due to COVID-19 restrictions and/or Murphy’s maternity leave, both events
having roughly coincided with Appellant’s acquisition of the residence in the spring of
2020.
        {¶67} Although the requirements of the case plan were elementary, Mother
demonstrated a marked inability to maintain a clean and stable residence suitable for the
children throughout the twenty-one months between the establishment of the original
case plan and the hearing. Mother’s home at the time of the children’s removal was filthy
and bug infested.     Further, Murphy testified that the residences inhabited by Mother
following the institution of this case had consistently suffered from the same defects.
        {¶68} Mother’s trial counsel argued that the Linden Avenue apartment was
suitable for the children and that DJFS was at fault for failing to conduct a safety
inspection. However, the record establishes that Murphy told Mother that R.J. was
required to appear at DJFS for a face-to-face interview and submit to a background



Case No. 20 MO 0012
                                                                                     – 18 –


investigation before the children could share an apartment with him. The record further
establishes that R.J. never made himself available to the agency and that Mother’s
communications with the agency terminated on April 23, 2020.
       {¶69} Additional evidence of Mother’s inability to maintain a stable environment
for the children lies in Murphy’s testimony that Mother reported nine different employers
during the pendency of the juvenile proceedings. Murphy testified that she got a lot of
conflicting information from Mother, and Mother never verified her employment, with the
exception of paystubs provided by Mother when the children were originally taken into
custody by DJFS.
       {¶70} Mother also failed to maintain consistent communication with her children
and the agency after the children were removed from her care. Her pre-March 2020 visits
with the children were sporadic, and she opted for brief videos wholly lacking in
substance, instead of telephone calls, during the early days of the pandemic. Her last
visit with the children was February 26, 2020, and she had not requested visitation with
the children since that date.
       {¶71} As of the date of the hearing, her last contact with the agency was April 23,
2020, when she informed Murphy that she was making arrangements to connect the
utilities at the Linden Avenue address. In the three months preceding the hearing, Mother
did not contact the agency or seek visitation with the children.
       {¶72} Of greater import, it is clear that the children’s emotional and mental health
and physical well-being were in jeopardy when they were in Mother’s care. In October of
2018, the children, who ranged in age from three to five, were not toilet-trained and were
non-verbal. The boys have benefited from counseling and speech therapy that Mother
was either unable or unwilling to arrange. B.R. has been successfully weaned from “heavy
medication.”    By all accounts, the children are flourishing in their current custody
arrangements.     Murphy and S.E. testified that J.C. III, B.R., and F.R. are virtually
unrecognizable from their condition on October 11, 2018.
       {¶73} Finally, Mother appears to argue that the juvenile court’s decision was
unreasonable insofar as J.C. II’s parental rights were not terminated even though J.C. II
was incarcerated during the pendency of the juvenile proceeding.         However, unlike
Mother, J.C. II appeared at the hearing and testified that he maintained weekly contact



Case No. 20 MO 0012
                                                                                       – 19 –


with J.C. III throughout his incarceration and intended to regain custody of his son after
his release from prison. Further, the GAL, who sought permanent custody by DJFS for
all of the children, predicated her motion on her desire to keep the siblings together, rather
than J.C. II’s abandonment of the children or inability to care for them after his release
from jail.
       {¶74} Accordingly, we find that the juvenile court did not act unreasonably,
arbitrarily, or unconscionably in granting DJFS’s motion for permanent custody with
respect to B.R. and F.R., and Appellant’s second assignment of error has no merit.

                                      CONCLUSION

       {¶75} In summary, we find that the juvenile court did not abuse its discretion in
declining to continue the hearing, based on Mother’s documented history of failing to
appear for scheduled appointments with the children, as well as her failure to maintain
consistent communication with Murphy and DJFS. We further find that the juvenile court
did not err in permanently terminating Mother’s parental rights with respect to the children,
B.R. and F.R. As a consequence, the judgment entry of the juvenile court if affirmed.




Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 20 MO 0012
[Cite as In re J.C., 2021-Ohio-1476.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Monroe County, Ohio, Juvenile Division, is affirmed.
 Costs to be waived.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.